Citation Nr: 0208343	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  98-09 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to the payment or reimbursement of the cost of 
unauthorized medical expenses incurred in connection with 
treatment received by the veteran from June 26, 1997 through 
June 27, 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
September 1958.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 determination of the 
Department of Veterans Affairs Medical Center (VAMC) at Hot 
Springs, South Dakota.  The veteran's claim was remanded by 
the Board in August 2001.


FINDINGS OF FACT

1.  The veteran received treatment for a cardiovascular 
disorder at a non-VA medical facility from June 26, 1997 
through June 27, 1997, without prior authorization from the 
VA.

2.  At the time of the veteran's unauthorized medical care, 
service connection was not in effect for any disability and 
the veteran was not participating in a VA rehabilitation 
program.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical care from June 26, 1997 through June 27, 1997 have 
not been met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C. § 5107 (West Supp. 2001).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable laws and 
regulations in the SOC and the SSOC.  The VA has no 
outstanding duty to inform.

No additional pertinent evidence has been identified by the 
veteran.  The Board concludes that all reasonable efforts 
have been made by VA to obtain evidence necessary to 
substantiate the veteran's claim, therefore, no further 
assistance to the veteran with the development of evidence is 
required.  In light of the above, there is no prejudice to 
the veteran in proceeding to consider the matters before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board concludes that the provisions of the VCAA and its 
implementing regulations have been satisfied in this case.  A 
remand of this matter for further development would not avail 
the veteran or aid the Board's inquiry, and would only serve 
to unnecessarily delay a decision.  See Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.

The veteran and his spouse testified at a personal hearing in 
December 1997.  The veteran stated that he had a heart attack 
about 8:00 in the morning of June 26, 1997.  He reported that 
his wife rushed him to a private clinic.  At the clinic he 
was stabilized.  The veteran and his spouse testified that 
while at the clinic they instructed the ambulance driver to 
take the veteran to a VA medical center.  The veteran 
reported that he was taken to a private hospital against his 
wishes.  The veteran stated that it was not his fault that he 
ended up at a private hospital and that he is unable to pay 
the private hospital medical bills.  

Medical records reveal that the veteran was treated for a 
myocardial infarction at a private hospital from June 26 1997 
to June 27, 1997.  He underwent a cardiac catheterization at 
the private hospital and then he was transferred to a VA 
hospital on June 27, 1997.

The VA will authorize payment or reimbursement of the cost of 
private medical treatment, which was incurred without prior 
VA authorization, provided three criteria are satisfied.  38 
C.F.R. § 17.120.  Under the initial criterion, the VA will 
pay for unauthorized non-VA medical treatment if the 
treatment was administered for an adjudicated service-
connected disability, a nonservice-connected disability 
associated with and held to have been aggravating an 
adjudicated service- connected disability, for any disability 
if the veteran had a total disability permanent in nature 
that had resulted from a service-connected disability, or for 
any disability if the veteran was a participant in a 
rehabilitation program under 38 U.S.C.A. Chapter 31.  38 
C.F.R. § 17.120(a).

At the time the veteran received the unauthorized medical 
treatment, service connection was not in effect for any 
disability.  The treatment was not, therefore, administered 
for an adjudicated service-connected disability, or for a 
nonservice-connected disability that was aggravating an 
adjudicated service-connected disability.  Moreover, the 
veteran was not totally disabled due to a service-connected 
disability, nor was he a participant in a qualifying 
rehabilitation program.  Thus, the first criterion for 
indemnification against the cost of the unauthorized medical 
treatment administered from June 26, 1997 through June 27, 
1997, has not been met.  As all three requirements for 
payment or reimbursement of unauthorized medical expenses 
must be satisfied, the Board need not address the questions 
of whether the condition treated from June 26, 1997 through 
June 27, 1997, was emergent or the availability of a VA 
medical facility.

The veteran maintains that he ended up at a private VA 
facility due to no fault of his own and that he is unable to 
afford to pay the costs.  While the veteran maintains that he 
should not have to pay for the unauthorized treatment because 
he was taken to a private facility against his wishes, the 
actions of the private ambulance driver are not the 
responsibility of the VA and are immaterial to the question 
at hand.  The veteran does not allege and the record does not 
show that the first criterion for payment or reimbursement of 
unauthorized medical expenses has been met.  

The veteran's representative maintains that the veteran is 
entitled to payment or reimbursement of his medical expenses 
under 38 U.S.C.A. § 1725 (West Supp. 2001).  The Board notes 
that the Veterans Millennium Health Care and Benefits Act 
does provides general authority for the reimbursement of non-
VA emergency treatment.  38 U.S.C.A. § 1725; Pub. L. 106-117, 
Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  The term 
"emergency treatment" is defined as medical care or services 
furnished when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).

However, it is noted that the Veterans Millenium Health Care 
and Benefits Act was enacted on November 30, 1999, and took 
effect 180 days after the date of enactment, i.e., May 29, 
2000.  Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 
1556.  The Act made no provision for reimbursement of 
unauthorized expenses incurred prior to May 29, 2000.  
Moreover, a VA interim final rule implementing the new 
statute provides that its effective date is May 29, 2000, and 
that VA would make retroactive payments or reimbursements for 
qualifying emergency care furnished on or after that date.  
See 66 Fed. Reg. 36,467 (2001).

Generally, when the law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary, or if the law 
permits the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 312-13 (1991).  
However, Congress enacted section 1725 with an explicit 
effective date of May 29, 2000, preventing retroactive 
application prior to that date.  Likewise, the Secretary set 
an effective date for the implementing regulations that 
clearly does not permit retroactive application to the facts 
of this case.  Revised statutory or regulatory provisions may 
not be applied to any time period before the effective date 
of the change.  See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
2001); see also VAOGCPREC 3-2000.  Since the veteran's 
unauthorized private medical treatment was received from June 
26, 1997 through June 27, 1997, 38 U.S.C.A. § 1725 is not for 
application.



ORDER

Entitlement to the payment or reimbursement of the cost of 
unauthorized medical treatment and services received from 
June 26, 1997 through June 27, 1997, is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

